Title: To Thomas Jefferson from John Barnes, 6 April 1799
From: Barnes, John
To: Jefferson, Thomas



Sir
Philada: Also 6th April 99

since my letter of this date—I have to add, That in my letter to you of the 2d. I had given—Assurances of your three several letter packages being on Board the Ship Stadt, Hamburgh. (not in the least doubting, but they would be received) It was however with difficulty I got permission (thro the influence of a particular Mercht.) to Ship the Two Boxes—On delivering my single package which Covered, Bill Lading, & Bill of Ex:—Under Cover of which was my letter & ca. to G.K. the Ship Owners hesitated—and withal Questioned me—hoped there was—nothing—on Politics—for that they refused receiving Other letters—than the Shippers & those merely on Mercantile Business—I assured them mine was solely Relative to the Contents, of the two Boxes of Cloaths & few trinkets, Bill of ex. & ca. belongly—to a Gentleman & friend of Mr. Van Staphorst;—they Assented & recd said packet.—
—I withheld your three packages—without mentioning them—and After three days inquiry
I just now, luckily met—with Mr Adamson at the Coffee House,—to whom I presentd: (Card) and your Complimnts: informd him of my imbarrismt and requested, the favr. of his forwarding them—as well—my Seconds—, with, a Return of his best Respects, to you. He Assured me, of his particular Attention either to forward them from hence—or Baltimore to which place he was going in a few days—
I am Sir, your Obedt: servt:

John Barnes

